DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 are currently pending.
Claims 1-8 are being examined in this application.

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation of “wherein” (line 1) should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, First, the scope of the claim is indefinite in that it is unclear what steps are being claimed, because rather than reciting a step of doing something, the claim states that something is done. For example, it is unclear whether the recitation of “preparation of pectin gel” in step (1) is intended to be a recitation of the step of “preparing a pectin gel”; whether “integrated treatment of high hydrostatic pressure gel liquefaction and sterilization” in step (2) is intended to be a recitation of the step of “integrating a treatment of high hydrostatic pressure gel liquefaction and sterilization”; whether “embedding of the load” in step (3) is intended to be a recitation of the step of “embedding a load”; whether “the mixture thoroughly stirred in step (3) is poured” in step (4) is intended to be a recitation of the step of “pouring the mixture thoroughly stirred in step (3)”; whether “removal of the free water” in step (5) is intended to be a recitation of the step of “removing free water”; and whether “coating of the gel” in step (6) is intended to be a recitation of the step of “coating the gel”. Note that a method should comprise active method steps. Second, step (2) recites the limitation “the vacuum-packaged gel”. Although step (1) recites preparation of a pectin gel, which comprises vacuum packaging. However, it is unclear vacuum packaging results in a vacuum-packaged gel. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim. Third, step (2) recites the limitation “the pressure vessel”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim. Fourth, step (4), the recitation of “the pressure vessel” is indefinite as it is unclear whether the pressure vessel is the same pressure vessel as in step (2), or a different pressure vessel from the one in step (2). Fifth, step (4) recites the limitation “the mold”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim. Sixth, the recitation of “formed” in step (4) renders the claim indefinite because it is unclear what is being formed. Seventh, step (4) recites the limitation “the loaded material”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim. Eighth, step (5) recites the limitation “the free water”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim. Ninth, step (4) recites the limitation “the formed gel”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.
Claim 4 recites the limitation “the loads”. Claim 4 is dependent from Claim 1, which recites a load. There is insufficient antecedent basis for this limitation in the claim. Applicant may amend Claim 4 to recite “the load”.
Claim 5 recites limitations “the embedding of small molecule substance” (line 2), “the high hydrostatic pressure homogenization treatment” (line 2-3), and “the embedding of microorganisms and macromolecular substances” (line 3-4). There is insufficient antecedent basis for these limitations in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim. In addition, the recitation of “for forming” (line 5) renders the claim indefinite because it is unclear what is being formed.
Claim 6 recites the limitation “the optimum temperature for maintaining the activity of the loaded substances” (line 2-3). There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claims so as to provide proper antecedent basis for this language in the claim. In addition, this limitation renders the claim indefinite because it is unclear what substance has been loaded, therefore, it is unclear regarding what is being claimed as an optimum temperature for maintaining what activity of the unknown substance.

Conclusion
No claims are allowed. Note: Examiner called to discuss above 112(b) issues to move the case forward. However, applicant asked for an Office Action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651